 Case: 1:20-cv-07762 Document #: 82 Filed: 08/19/21 Page 1 of 1 PageID #:2586

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Michael Rosati, et al.
                                 Plaintiff,
v.                                                     Case No.: 1:20−cv−07762
                                                       Honorable John F. Kness
Anthony Rosati, et al.
                                 Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, August 19, 2021:


       MINUTE entry before the Honorable John F. Kness: Status hearing set for
8/20/2021 at 10:00 a.m. will proceed by telephone. Call in information is 888−684−8852
and the access code is 3796759. Mailed notice (np, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
